Citation Nr: 0323865	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  96-45 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for bilateral plantar calluses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1981 to July 
1986.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied entitlement to a disability 
evaluation in excess of 10 percent for bilateral plantar 
calluses.  A March 1997 rating decision assigned a 30 percent 
rating to the bilateral plantar calluses from January 16, 
1995.   

In April 2003, the veteran testified before the undersigned 
Veterans Law Judge at a video conference hearing.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


REMAND

After careful review of the record, the Board finds that 
additional development is required before the issue of 
entitlement to a disability evaluation in excess of 30 
percent for bilateral planter calluses can be decided.     

During the pendency of this claim, the VCAA was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The VCAA applies to the present claim because this claim was 
filed in January 1995, before the date of enactment of the 
VCAA, and the claim is still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because the RO did not 
yet notify the veteran of the VCAA.  The Board can no longer 
notify a claimant of the VCAA under the authority of its 
regulations.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the 
Board must remand this matter to the RO for notification of 
the VCAA and the RO should ensure that development action 
required by the VCAA has been completed.   
   
The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).  

In the present case, at the hearing before the Board in April 
2003, the veteran indicated that she was treated for her foot 
disability by a private doctor.  She indicated that she was 
treated twice a month by Dr. Weissmyer.  The veteran also 
stated that she was treated for her foot disability at the VA 
every three or four months.  The Board finds that the RO 
should make an attempt to obtain the treatment records in 
question.  

Lastly, the Board finds that another VA examination of the 
bilateral plantar calluses is necessary since the veteran 
asserts that her disability has worsened and since the most 
recent VA examination in August 2002 did not provide 
examination findings pertinent to the rating criteria under 
Diagnostic Code 5276.  

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed.

2.  After securing appropriate consent 
from the veteran, the RO should contact 
Dr. Weissmyer located at the Capital Foot 
and Ankle Care Center, P.A., 6490 
Landover Road, Suite D, Cheverly, MD  
20785, and ask Dr. Weissmyer to provide 
copies of the veteran's treatment records 
showing treatment of the bilateral foot 
disability.   

3.  The RO should obtain the veteran's 
treatment records showing treatment of 
the bilateral foot disability from the 
Washington, DC medical center dated from 
January 2002 to present.  

4.  The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature, extent, and 
severity of the service-connected 
bilateral plantar calluses.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination. 



The examiner should report whether the 
bilateral foot disability is severe or 
pronounced and indicate whether there is 
evidence of marked pronation, extreme 
tenderness of the plantar surfaces of the 
feet, or marked inward displacement and 
severe spasms of the tendo Achilles on 
manipulation.  The examiner should 
specify if the bilateral foot disability 
is improved with orthopedic shoes or 
appliances.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder

5.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to a disability 
evaluation in excess of 30 percent for 
bilateral plantar calluses.  If all the 
desired benefits are not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and her representative.  They should be 
afforded an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




